United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, TRIBORO
PERFORMANCE CLUSTER -- QUEENS,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1373
Issued: February 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 17, 2011 appellant filed a timely appeal from a January 11, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established entitlement to a schedule award.
FACTUAL HISTORY
The record reflects that appellant, a clerk, has several claims with OWCP. Under claim
number xxxxxx111, appellant, then 29 years old, twisted his back on May 30, 1977 when the
mail tray he was lifting slipped. OWCP accepted the claim for a lumbosacral strain. Under
1

5 U.S.C. §§ 8101-8193.

claim number xxxxxx627, appellant has an accepted lumbosacral strain for an August 2, 1979
injury and, under claim number xxxxxx957, an accepted lumbosacral strain for a March 31, 1980
injury. Under claim number xxxxx176, he has an accepted lumbosacral strain with sciatica for a
January 30, 1981 injury. OWCP combined the claims, making the current, case number
xxxxxx111 the master file.
On March 27, 2007 OWCP received a March 23, 2006 request from appellant for a
schedule award. In a December 29, 2005 report, Dr. Nicholas Diamond, an attending osteopath,
noted the history of injury and diagnosed failed low back syndrome L2 through S1 with bilateral
lumbosacral radiculitis and chronic pain syndrome. He reported that appellant had 27 percent
right lower extremity and 30 percent left lower extremity impairment based on the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).
On February 15, 2008 OWCP’s medical adviser reviewed the medical evidence. He
found that appellant reached maximum medical improvement on December 29, 2005 and that
appellant had 12 percent impairment to the right lower extremity and 3 percent impairment to the
left lower extremity under the fifth edition of the A.M.A., Guides.
OWCP determined a conflict in medical opinion arose and referred appellant to
Dr. Daniel Primm, a Board-certified orthopedic surgeon, for an impartial medical examination as
to permanent impairment. The record contains bypass forms for five other Board-certified
orthopedic surgeons, noting that they were bypassed because of their subspecialty or because
they did not accept Department of Labor patients.2
In a March 24, 2009 report, Dr. Primm reviewed a statement of accepted facts,
appellant’s medical record and set forth his examination findings. An impression of lumbar
strains by history was provided. Based on his review of the medical records and his examination
findings, Dr. Primm opined that appellant did not have a disc herniation or a true radiculopathy
and the current examination showed no signs suggestive or radiculopathy or radiculitis.
Appellant’s examination showed, as his previous records indicated, that he reported
nondermatonal patterns of diminished sensation in the right leg. However, there was no physical
explanation of the pattern of numbness and it could not be associated with a history of lumbar
strains. Dr. Primm suspected there was quite a bit of psychosocial overlay based on appellant’s
complaints, particularly with his subjective sensory loss reports. Dr. Primm indicated that there
were no objective signs of impairment to either leg based on his objective examination and
history. He advised that appellant’s electromyogram (EMGs) were not diagnostic for
radiculopathy. Under the fifth edition of the A.M.A., Guides, Dr. Primm opined that appellant
had five percent impairment for a diagnosis-related estimate (DRE) Category II under Table 153, page 384. He further indicated that there was no basis for assessing impairment to both lower
extremities as there was no measurable atrophy in the thighs or the calves and no real muscle
weakness. Dr. Primm further opined that appellant’s symptoms were disproportionate to his
objective findings and his history of treatment.
2

Drs. Steven Lawrence and Mark Linbecker were bypassed of their specialties. Drs. Scott Maifi, William
Wheeler and Jeffrey Selby were bypassed because they did not accept Department of Labor patients.

2

On December 7, 2009 OWCP requested that Dr. Primm provide an addendum report
addressing the sixth edition of the A.M.A., Guides, which became effective May 1, 2009. In a
January 10, 2010 report, Dr. Primm determined that appellant reached maximum medical
improvement and utilized his March 24, 2009 examination findings to find that appellant had no
impairment under the sixth edition of the A.M.A., Guides. A completed permanent impairment
worksheet was provided.
On April 18 and May 9, 2010 OWCP’s medical adviser, Dr. Andrew Merola, concurred
with Dr. Primm’s impairment rating of the legs. In the May 9, 2010 report, he opined that
appellant reached maximum medical improvement on March 24, 2009. The medical adviser
indicated that he reviewed the statement of accepted facts, his prior review of April 18, 2010,
Dr. Primm’s documentation and the worksheets. He advised that Dr. Primm’s physical findings
and examination demonstrated no objective evidence of lumbosacral radiculopathy or
musculoskeletal deficits upon which to base a total schedule loss of use. The medical adviser’s
primary impairing diagnosis was lumbar strain, which was made by history only. There are no
neurological or peripheral nerve involvement appreciated for which deficits exist. The medical
adviser opined, in the absence of any deficits of the musculoskeletal system or peripheral lower
extremities, there was a zero percent schedule loss of use. He noted Dr. Primm’s March 24,
2009 report was extensive and detailed and contained appropriate documentation for his
findings.
By decision dated May 27, 2010, OWCP denied appellant’s claim for a schedule award
on the basis there was insufficient evidence to establish that appellant sustained permanent
impairment to a scheduled member under FECA due to his work injuries.
On June 2, 2010 appellant requested a hearing before an OWCP representative, which
was held on October 13, 2010.
By decision dated January 11, 2011, an OWCP hearing representative affirmed the
May 27, 2010 OWCP decision. She found there was no evidence that OWCP inappropriately
selected Dr. Primm. The hearing representative found that OWCP properly identified the
accepted conditions in the case on the statement of accepted facts and that Dr. Primm provided
sufficient information to support his sixth edition impairment rating.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

3

practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.11 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.12
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
the original report.13 However, when the impartial specialist is unable to clarify or elaborate on
the original report or if a supplemental report is also vague, speculative or lacking in rationale,
6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

12

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

13

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

4

OWCP must submit the case record and a detailed statement of accepted facts to another
impartial specialist for the purpose of obtaining a rationalized medical opinion on the issue.14
It is well established that OWCP procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.15 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, OWCP has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.16 The procedures
contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.17 The Federal (FECA)
Procedure Manual (the procedure manual) provides that the selection of referee physicians
(impartial medical specialists) is made through a strict rotational system using appropriate
medical directories. The procedure manual provides that the Physicians Directory System (PDS)
should be used for this purpose wherever possible.18 The PDS is a set of stand-alone software
programs designed to support the scheduling of second opinion and referee examinations.19 The
PDS database of physicians is obtained from the American Board of Medical Specialties which
contains the names of physicians who are Board-certified in certain specialties. It is well
established that, when a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on
proper factual and medical background must be given special weight.20
ANALYSIS
OWCP accepted that appellant had work-related lumbosacral strains and sciatica for his
several claims. Appellant requested a schedule award. Due to a conflict between appellant’s
physician, Dr. Diamond, and an OWCP medical adviser regarding permanent impairment,
OWCP properly referred appellant to Dr. Primm, as the impartial medical specialist, to resolve
the conflict in medical opinion.
On appeal, appellant’s counsel argues that Dr. Primm was not properly selected from the
PDS. Specifically counsel argues that Dr. Selby was selected from the PDS but no reason was
14

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).
15

See LaDonna M. Andrews, 55 ECAB 301 (2004); A.R., Docket No. 09-1566 (issued June 2, 2010).

16

See Raymond J. Brown, 52 ECAB 192 (2001); A.R., supra note 15.

17

B.P., Docket No. 08-1457 (issued February 2, 2009).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

19

Id. at Chapter 3.500.7 (September 1995, May 2003).

20

Gloria J. Godfrey, supra note 12.

5

provided on the bypass as to why he could not conduct the referee medical examination. The
record supports that Dr. Selby was selected from the PDS. Contrary to appellant’s contention,
the bypass note specifically excluded the physician on the basis he did not accept Department of
Labor patients. OWCP provided a reasonable explanation for bypassing Dr. Selby. There is no
evidence that Dr. Selby was improperly bypassed.
Dr. Primm examined appellant on March 24, 2009 and reviewed a statement of accepted
facts and appellant’s medical record. He provided a detailed physical examination wherein he
indicated there was a significant amount of psychosocial overlay with nondermatonal patterns of
sensory loss in the lower extremities. Dr. Primm found no objective signs of impairment to
either leg based on objective examination, appellant’s history and EMG results that were not
diagnostic for a radiculopathy. He later used his March 24, 2009 findings to complete a
permanent impairment worksheet on January 7, 2010 wherein he opined that appellant had zero
percent impairment under the sixth edition of the A.M.A., Guides. As Dr. Primm provided a
detailed discussion of his findings on examination and later applied them to the sixth edition of
the A.M.A., Guides, the Board finds his opinion is entitled to special weight in resolving the
extent of appellant’s employment-related impairment. Furthermore, OWCP’s medical adviser
reviewed Dr. Primm’s reports and determined that Dr. Primm’s findings provided no basis for
rating permanent impairment of the legs.
Appellant’s counsel argues on appeal that Dr. Primm’s opinion concerning the sixth
edition rating cannot carry the weight of the medical evidence. He argues that Dr. Primm
provides no narrative medical information or reasoned opinion in which he discusses the tables
and charts of the sixth edition of the A.M.A., Guides to explain why appellant has zero percent
impairment to the lower extremities. As noted, Dr. Primm provided a well-rationalized opinion
based on a complete background, his review of the accepted facts and the medical record and his
examination findings. He found no objective basis from examination or from diagnostic testing
to rate impairment.21
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award.

21

While appellant’s counsel on appeal contends that Dr. Diamond provided an addendum report of April 22,
2010 opining that appellant has 29 percent impairment to the right lower extremity under the sixth edition of the
A.M.A., Guides, the record does not contain such a report.

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

